UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1111


CHARLES ADEYEMI WILLIAMS,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2009              Decided:   January 21, 2010


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.      Tony West, Assistant Attorney
General, William C. Peachey, Assistant Director, Jem C. Sponzo,
OFFICE   OF  IMMIGRATION  LITIGATION,  Washington,   D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles     Adeyemi    Williams,         a   native    and     citizen      of

Nigeria,    petitions    for    review       of    an    order    of    the    Board    of

Immigration Appeals (Board) denying his motion to reconsider.

We have reviewed the administrative record and find no abuse of

discretion in the denial of relief on Williams’ motion.                           See 8

C.F.R. § 1003.2(a) (2009).          We accordingly deny the petition for

review for the reasons stated by the Board.                  See In re: Williams

(B.I.A. Dec. 30, 2008).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the      court   and        argument   would       not   aid     the

decisional process.

                                                                       PETITION DENIED




                                         2